Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 27




        EXHIBIT B
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 27




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03722 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 27

  HCDistrictclerk.com                  MOODY, ALICE vs. STATE FARM LLOYDS                                                9/24/2019
                                       Cause: 201959593    CDI: 7  Court: 129

  DOCUMENTS
  Number            Document                                                                          Post Date              Pgs
                                                                                                      Jdgm
  87238850          Defendant's Original Answer                                                             09/20/2019       8
  87123058          Citation                                                                                09/13/2019       2
  86880088          Civil Process Pick-Up Form                                                              08/26/2019       1
  86811361          Plaintiff's Original Petition                                                           08/23/2019       9

   ·> 86811363      Civil Process Request                                                                   08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LavN4HcdHj64VtDLYo6vHyZP7AvaiGnKdxYWUjfl8NMlZ33t…   1/1
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 27




   EXHIBIT B-2
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 27
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 27




    EXHIBIT B-3
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 27
           Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 27




From:                      HOME CLMS-SALIR
Sent:                      Wednesday, September 4, 2019 2:03 PM
To:                        Keith Pope; Holly Lindstrom
Cc:                        LT - FIRE - Litigation
Subject:                   53-1578-F75




              28843612
ROUTING LAWSUIT FOR REVIEW.THE DOCS WILL ALSO BE ROUTED TO LT EMAIL
CAPTURE.SALIR SHOULD NOT BE ASSIGNED AS CLAIM OWNER OR COL ON ANY
CLAIM.IF ASSIGNMENT IS RECEIVED IN ERROR IMMEDIATELY FORWARD TO THE
APPROPRIATE SEGMENT.DO NOT RETURN TO SALIR.




                                                 1
Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 27




    EXHIBIT B-4
     Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 27                     9/20/2019 5:53 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37008522
                                                                                         By: JONATHAN PATTON
                                                                                          Filed: 9/20/2019 5:53 PM

                                CAUSE NO. 2019-59593

ALICE MOODY,                                §             IN THE DISTRICT COURT OF
  Plaintiff,                                §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 129TH JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                       I.
                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 27



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.


                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $3,018.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged


                                                                                           2
   Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 27



property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,


                                                                                               3
    Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 27



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

          7.        Wear and Tear, Deterioration and Foundation Settlement, Cracking or

Expansion. Plaintiff’s claims are barred, in whole or in part, because the damages and

losses alleged in Plaintiff’s Original Petition, none being admitted, were proximately

caused in whole or in part by wear and tear, related aging issues and foundation

movement. The policy at issue provides that these damages are not insured under the

policy:

                                   SECTION I – LOSSES NOT INSURED
          1. We do not insure for any loss to the property described in Coverage A which
             consists of, or is directly and immediately caused by, one or more of the perils
             listed in items a. through n. below, regardless of whether the loss occurs
             suddenly or gradually, involves isolated or widespread damage, arises from
             natural or external forces, or occurs as a result of any combination of these:
                                             * * * * *
               g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
                  mechanical breakdown…

               i.   mold, fungus or wet or dry rot. . .

               l.   settling, cracking, shrinking, bulging, or expansion of pavements, patios,
                    foundation, walls, floors, roofs or ceilings. . .

Part of the property damages Plaintiff is claiming to her roof, garage, and other areas of

the property occurred over time through wear, tear, and deterioration. Based on State

Farm’s multiple inspections of the property, the structure appears to have experienced

foundation movements that does not result from any covered cause of loss. These

conditions are not insured under the policy at issue.

          8.        Defective Design and Workmanship. Plaintiff’s claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiff’s Original Petition,

none being admitted, were proximately caused in whole or in part by defective design


                                                                                                    4
   Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 27



and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:

                                 SECTION I – LOSSES NOT INSURED
       1. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one or more of the following:
          (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:
                                             * * * * *
            b. defect, weakness, inadequacy, fault or unsoundness in:

                 (1) planning, zoning, development, surveying, siting;
                 (2) design, specifications, workmanship, construction, grading, compaction;
                 (3) materials used in construction or repair; or
                 (4) maintenance;

                 of any property (including land, structures, or improvements of any kind)
                 whether on or off the residence premises . . .

Part of the damages Plaintiff is claiming to the property were caused by defective

workmanship, construction, repairs or maintenance to Plaintiff’s roof, garage and other

areas of the property. These conditions are not insured under the policy at issue.

       9.         Rot or Fungus. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately cause in whole or in part by rot or fungus. The policy at issue

specifically provides:

                                    SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                             * * * * *
            i.    Mold, fungus or wet or dry rot;



                                                                                                5
   Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 27



                                           * * * * *
            FUNGUS (INCLUDING MOLD EXCLUSION ENDORSMENT)

            DEFINITIONS

            The following definition is added:

            “fungus” means any type or form of fungus, including mold, mildew,
            mycotoxins, spores, scents or byproducts produced or released by fungi.

            SECTION I – LOSSES NOT INSURED
                                           * * * * *
            Item 1.i is replaced with the following:

            i.   wet or dry rot;

            In item 2., the following is added as item g.:

            g. Fungus. We also do not cover:

                 (1) any loss of use or delay in rebuilding, repairing or replacing covered
                     property, including any associated cost or expense, due to
                     interference at the residence premises or location of the rebuilding,
                     repair or replacement, by fungus;

                 (2) any remediation of fungus, including the cost to:

                     (a) remove the fungus from covered property or to repair, restore or
                         replace that property; or

                     (b) tear out and replace any part of the building or other property as
                         needed to gain access to the fungus; or

                 (3) the cost of any testing or monitoring of air or property to confirm the
                     type, absence, presence or level of fungus, whether performed prior
                     to, during or after removal, repair, restoration or replacement of
                     covered property.

            All other policy provisions apply.

Part of the damages Plaintiff is claiming to the insured property resulted from rot or

fungus. These conditions are not insured under the policy at issue.

      10.        Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.


                                                                                               6
    Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 27



       11.      Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                            7
   Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 27



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       8
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 26 of 27


 Print this page

 Case # 201959593 - MOODY, ALICE v STATE FARM
 LLOYDS
 Case Information
 Location                       Harris County - 129th Civil District Court
 Date Filed                     9/20/2019 5:53 PM
 Case Number                    201959593
 Case Description               MOODY, ALICE v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                       M Kessler
 Firm Name                      Nistico Crouch & Kessler PC
 Filed By                       Tyffeni Nguyen
 Filer Type                     Attorney
 Fees
 Convenience Fee                $0.00
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $0.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $0.00
 Payment
 Account Name                   AMEX 6004
 Transaction Amount             $0.00
 Transaction Response
 Transaction ID                 55231240
 Order #

 Answer/ Response / Waiver
 Filing Type                                      EFileAndServe
 Filing Code                                      Answer/ Response / Waiver
 Filing Description                               Defendant's Original Answer
 Reference Number                                 Moody, Alic
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ce8344e-e096-4cbd-b514-...   9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03722 Document 1-3 Filed on 09/27/19 in TXSD Page 27 of 27


 Status                                           Submitting
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                  Moody, Alice - SF Original Answer.pdf                [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                  Firm              Service Method   Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                               EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                               EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                               EServe                    No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                               EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                               EServe                    No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine Ford                                                   Not
                            NCK, PC            EServe                    No       Not Opened
 jford@nck-law.com                                              Sent
 Juan Solis                                                     Not
                                               EServe                    No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                               EServe                    No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                               EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 M. Micah Kessler           Nistico Crouch &                    Not
                                               EServe                    No       Not Opened
 mkessler@nck-law.com       Kessler, PC                         Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ce8344e-e096-4cbd-b514-...   9/20/2019
